—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Browne, J.), both rendered June 6, 1995, convicting him of robbery in the first degree under Indictment No. 234/95 and robbery in the first degree under Indictment No. 1031/95, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are modified, on the law, by vacating the sentences imposed; as so modified, the judgments are affirmed, and the matter is remitted to the Supreme Court, Queens County, for resentencing.
Since the defendant’s motion to withdraw his plea of guilty *552was not specifically based upon the contention that his factual allocution was insufficient, his objection to the sufficiency of his allocution is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Smith, 127 AD2d 864). In addition, we reject the defendant’s contention that the court improvidently exercised its discretion in denying the motion without conducting a hearing (see, CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 524-525; People v Tinsley, 35 NY2d 926; People v Pantojas, 182 AD2d 782).
However, since it is not clear from the record whether the court pronounced sentence on each count of which the defendant was convicted, the defendant must be resentenced (see, CPL 380.20; People v Goddard, 112 AD2d 379). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.